Park, C. J.
We find no error in this case which entitles the defendant to a new trial.
It appears in the motion that all the rulings of the court in the admission and rejection of evidence, and in the charge to the jury, are made the subjects of complaint. It would be a *263waste of time to remark upon them all, as most of them are manifestly correct.
The'defendant was on trial for-a crime, which the state claimed to have proved was committed in fulfillment of a common purpose and design entered into between the defendant and several other persons who were present aiding and abetting him in the commission of it. The defendant ran away before the entire undertaking was accomplished. The state offered to prove what was done after the defendant had left, not for the purpose of showing that other crimes were committed by the other conspirators, but to prove that the defendant committed the particular crime laid to his charge. The court received the evidence, and we think committed no error by so doing. Suppose three or more persons should enter into a conspiracy to burn a building. It is arranged among them that A shall fire the building, and the other conspirators stand guard in the meantime to prevent discovery. They go to fulfill their design, and each performs the task assigned him; but A, immediately after the fire is set, runs away, contrary to the expectation of the others. The others remain and perform various acts intended to cover up the crime. Now it is well settled that evidence of the entire transaction covered by the conspiracy, from its commencement to its termination by the departure of all the conspirators from the scene of the crime, is admissible against A as well as against each of the other parties on their separate trials for the commission of the crime. The ruling of the court goes no farther than this, and is clearly correct.
All the remaining rulings of the court' upon questions of evidence raised in the case are manifestly correct, and we pass them without comment.
The same is true of the instructions of the court to the jury, with perhaps two exceptions which we will notice.
The defendant requested the court to charge the jury, that to constitute the crime of rape it was necessary that the prosecutrix should have manifested the utmost reluctance, and should have made the utmost resistance. The court did not comply with this request, and the refusal to do so is made a ground for asking a new trial.
*264While it may be expected in such cases from the nature of the crime that the utmost reluctance would be manifested, and the utmost resistance made which the circumstances of a particular case would allow, still, to hold as matter of law that such manifestation and resistance are essential to the existence of the crime; so that the crime could not be committed if. they were wanting, would be going farther than any well-considered case in criminal law has hitherto gone. Such manifestation and resistance may have been prevented by terror caused by threats of instant death, or by the exhibition of brutal force which made resistance utterly useless; and other causes may have prevented such extreme opposition and resistance as the request makes essential. The importance of resistance is simply to show two elements in the crime— carnal knowledge by force by one of the parties, and non-consent thereto by the other. These are essential elements, and the jury must be fully satisfied of their existence in every case by the resistance of the complainant, if she had the use of her faculties and physical powers at the time, and was not prevented by terror or the exhibition of brutal force. So far resistance by the complainant is important and necessary; but to make the crime hinge on the uttermost exertion the woman was physically capable of making, would be a repi'oach to the law as well as to common sense. Such a test it would be exceedingly difficult, if not impossible, to apply in a given case. A complainant may have exerted herself to the uttermost limit of her strength, and may have continued to do .so till the crime was consummated, still a jury, sitting coolly in deliberation'upon the transaction, could not possibly determine whether or not the limit of her strength had been reached. They could never ascertain to any great degree of certainty what effect the excitement and terror may have had upon her physical system. Such excitement takes away the strength of one, and multiplies the strength of another. The request' in substance is as follows: that inasmuch as non-consent is to be proved by the resistance made, therefore, if the resistance falls short of the extremest limit that could have been made, the deficiency necessarily shows consent, and should be so charged as matter of law.. The fallacy lies in *265the assumption that the deficiency in such cases necessarily shows consent. If the failure to make extreme resistance was intentional, in order that the assailant might accomplish his purpose, it would show consent; but without such intent it shows nothing important whatsoever. The whole question is one of fact, and the court committed no error in so leaving it to the jury.
The remaining question which we shall notice arises on the following charge to the jury. “ Evidence has been offered to establish for the accused a good character. If the jury are satisfied beyond all reasonable doubt of the guilt of the party accused, the question of character is of little consequence, but if upon all the evidence there exists such reasonable doubt, the question of character becomes of great importance, because if such good character be established, it tends not only to rebut the presumption of guilt, growing out of the circumstances proved against him, but also strongly to fortify that presumption of innocence which rightfully belongs to every one accused of crime until proved guilty.”
By this charge the court merely informed the jury regard-' ing the weight of the evidence of good character, in different views of the case. The evidence had been introduced for the jury to consider in connection with the other evidence; and they were told that evidence of good character was of little importance when opposed by evidence of so conclusive a nature as to leave no reasonable doubt of the guilt of the accused. They were to find the defendant guilty beyond all reasonable doubt, if they found him guilty; but, in coming to a conclusion, if the evidence of guilt was conclusive of the fact, then but little weight should be given to evidence of character, although it should be considered with the other evidence. It is true, as the defendant claims, that evidence of good character should be considered by the jury in coming to a conclusion, but the weight of the evidence would depend upon the weight of the other evidence in the case.
We do not advise a new trial.
In this opinion the other judges concurred.